Case: 17-40205      Document: 00514280284         Page: 1    Date Filed: 12/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40205
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LINO HERNANDEZ-BENITEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:16-CR-1310-1


Before JONES, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Lino Hernandez-
Benitez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011).         Hernandez-Benitez has filed a motion for the
appointment of new counsel.           We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Hernandez-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40205     Document: 00514280284     Page: 2   Date Filed: 12/20/2017


                                  No. 17-40205

Benitez’s motion.    We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. To the extent Hernandez-
Benitez asserts a claim of ineffective assistance of counsel in his motion, the
record is not sufficiently developed to allow us to make a fair evaluation of the
claim; we therefore decline to consider it without prejudice to collateral review.
See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED.      See 5TH CIR. R. 42.2.       Hernandez-Benitez’s motion for the
appointment of new counsel is DENIED.




                                        2